DETAILED ACTION
Claims 1 – 6, 8 – 16, 21 - 25 of U.S. Application No. 16927087 filed on 07/13/2020 are presented for examination. Claims 7, 17 – 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Harbeck on 02/25/2022.
The application has been amended as follows: 
Please remove the words “by a minimum distance” from line 2 of claim 8.

Line 2 of claim 8 should read:

--carries exactly two slip rings spaced apart axially 


Allowable Subject Matter
Claims 1 – 6, 8 – 16, 21 - 25 allowed.
The following is an examiner’s statement of reasons for allowance:

The drawings were objected to in the non-Final Office Action of 10/04/2021because the features of claims 7, 19-20 were not shown. claims 7, 17-20 were cancelled on 12/16/2021, therefore, the drawing objection is overcome.
Claims 6, 15-18 were objected to for reciting “ a wall of the recess”. The claims were amended to change that to “ a wall forming the recess”, therefore, the claim objection is withdrawn.
Claims 6, 15-18 were rejected under 112(b) for reciting the word “can comprise” which created doubts if the limitations are positively claimed. The claims were amended to remove the word can, therefore, the claim rejection under 112(b) is withdrawn.
Claims 1-7,7-14,19-20 were rejected under 35 USC 103 for being obvious over Ooki in view of DE 1924861. Claim 1 is amended to clarify that the cooling device extends through the rotor shaft and thereby overlaps axially with the at least one slip ring. In Ooki, the cooling device (chamber 20) extends in the slip ring 1 but not the shaft, therefore, the 103 rejection is overcome. None of the prior arts in record, alone or in combination, disclose the limitations of amended claim 1.
Claims 2 – 6, 8 – 16, 21 – 25 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832